Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 4, 2022

                                    No. 04-22-00139-CV

                                     Richard WALKER,
                                          Appellant

                                              v.

                                SKYVUE APARTMENTS,
                                      Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2021CV04545
                          Honorable J Frank Davis, Judge Presiding


                                       ORDER
       Appellant’s brief was due to be filed by November 2, 2022. Neither the brief nor a
motion for extension of time have been filed. It is therefore ORDERED that appellant show
cause in writing within fifteen days from the date of this order why this appeal should not be
dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a).


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court